Citation Nr: 1206769	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of an injury to the right forearm.


REPRESENTATION

Appellant represented by:	Robert C Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development. 

In May 2006, the appellant testified at a personal hearing before an Acting Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing was prepared and was included in the claims folder for review.  Following a review of the evidence, the Board issued a Decision/Remand in April 2007.  The issues addressed in that action were as follows:

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for residuals of radiation burns of the chest and neck. 

5.  Entitlement to service connection for a thyroid disorder. 

6.  Entitlement to service connection for diabetes mellitus, type 2. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

8.  Entitlement to service connection for residuals of a right forearm injury. 

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to an increased rating for anal fissure disorder with hemorrhoids, currently evaluated as 30 percent disabling.

In the April 2007 action, the Board issued a decision on all of the issues except those involving a psychiatric disorder and a right forearm injury residuals.  Those two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of additional development.  

The claim was then returned to the Board.  At that time, the appellant was informed that the Acting VLJ before whom the appellant provided testimony was no longer with the Board, and that the law provided that the VLJ who conducts a hearing must participate in any decision made on the appeal.  38 U.S.C.A. § 7.107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, in July 2008, the Board informed the service member that the Acting VLJ was not available to adjudicate his claim, and that he was entitled to another hearing if he so chose.  In July 2008, the appellant responded that, at that time, he did not wish another hearing, and indicated that the Board could proceed with a decision on the record as it stood. 

As reported above, the appellant also filed a timely appeal with regard to a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder.  This claim was remanded by the Board in April 2007 and subsequently, service connection for depression was granted in a February 2008 rating decision.  As this decision was a grant in full of the benefit sought on appeal, this issue is no longer before the Board. 

In August 2008, the Board once again remanded the remaining issue - that of entitlement to service connection for the residuals of an injury to the right forearm - to the AMC for additional development.  The claim has since been returned to the Board for review.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Since the Board's last action of August 2008, and after additional development was accomplished on this claim, the appellant has requested that he be allowed to provide testimony before the Board.  His request was submitted in November 2011. 

Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

In this instance, the appellant has obtained counsel to assist him with his claim.  The counsel was not of record when the appellant last provided testimony before the Board.  It is the counsel's position that he would like to be able to present testimony before a Veterans Law Judge who will adjudicate his claim since the previous AVLJ who heard the appellant's claim is no longer at the Board.  Thus, in order to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is REMANDED to the RO for the following development: 

The RO should schedule the appellant for a Board hearing at the Muskogee, Oklahoma, Regional Office, before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


